          Case 2:20-cr-00421-MSG Document 1-1 Filed 11/19/20 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          INDICTMENT

DESIGNATION FORM to be used by counsel to indicate the category of the case for the
purpose of assignment to appropriate calendar.
Address of Plaintiff: 615 Chestnut Street, Suite 1250, Philadelphia, PA 19106-4476

Post Office:   Philadelphia                           County:    Philadelphia

City and State of Defendant:     Upper Darby, PA

County:    Delaware                    Register number: N/A

Place of accident, incident, or transaction:          Eastern District of Pennsylvania

Post Office: Delaware                                 County:     Delaware
RELATED CASE, IF ANY:

Criminal cases are deemed related when the answer to the following question is Ayes@.

       Does this case involve a defendant or defendants alleged to have participated in the same
       action or transaction, or in the same series of acts or transactions, constituting an offense
       or offenses?

       YES/NO: No

     Case Number: N/A                      Judge: N/A
CRIMINAL: (Criminal Category - FOR USE BY U.S. ATTORNEY ONLY)
1.                Antitrust
2.                Income Tax and other Tax Prosecutions
3.                Commercial Mail Fraud
4.                Controlled Substances
5.               Violations of 18 U.S.C. Chapters 95 and 96 (Sections 1951-55 and 1961-68)
               and Mail Fraud other than commercial
6.             General Criminal
     (U.S. ATTORNEY WILL PLEASE DESIGNATE PARTICULAR CRIME AND
     STATUTE CHARGED TO BE VIOLATED AND STATE ANY PREVIOUS
     CRIMINAL NUMBER FOR SPEEDY TRIAL ACT TRACKING PURPOSES)
    18 U.S.C. ' 2422(b) (use of an interstate commerce facility to entice a minor to engage in
    sexually explicit conduct – 14 counts); 18 U.S.C. ' 2251(a), (e) (manufacture and
    attempted manufacture of child pornography – 14 counts); 18 U.S.C. § 2252(a)(4)(B),
    (b)(2) (possession of child pornography – 1 count); Notice of forfeiture
DATE: 11/19/2020                              /s/ Michelle Rotella
                                           Michelle Rotella
                                           Assistant United States Attorney
File No. 2020R00391
U.S. v. Geoffrey Hines
